DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on December 28, 2020 has been considered. Rejections and/or objections not reiterated from the previous office action mailed September 29, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Claims 4, 13 and 19 have been canceled. Claims 1-3, 5-12, 14-18 and 20 are pending. Claims 1, 5, 6, 10, 14 and 15 have been amended by the applicant. Claims 1-3, 5-12, 14-18 and 20 are the subject of the present Official action. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-12, 14-18 and 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This 
Claim 1 describes a method for culturing stem cells which enhances their activity via culturing in a low oxygen environment wherein the stem cell clusters are obtained by suspension-culturing and aggregating the stem cells under suspension culture conditions to form cell clusters, wherein the stem cells are cultured with a 3D suspension culture system to form cell clusters. 
Claim 1 is indefinite for reciting a “3D suspension culture system”. One of ordinary skill would not understand what constitutes a 3D suspension culture system and the relevant differences to a suspension culture system. It is unclear if these are equivalent terms or whether a “3D suspension culture system” is a species of the genus of “suspension culture system”. Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds". Applicant is invited to review MPEP 2173.05 (c) (part III). Claims 2-3, 5-12, 14-18 and 20 are also rejected for their dependency on indefinite claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-3, 5-12, 14-18 and 20  are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ma et al. US 2017/0081638A1, publication date 3/23/2017 (hereinafter Ma, reference of record). This rejection is newly applied to address applicants claim amendments to claims 1, 5, 6, 10, 14 and 15 on December 28, 2020. A reply to applicant’s arguments is found below.
Claim 1 describes a method for culturing stem cells, which method enhances an activity of stem cells, the method comprising: culturing stem cell clusters for three to eleven days in a sealed container filled with a culture medium, under a low oxygen and carbon dioxide condition, wherein the stem cell clusters are obtained by suspension-culturing and aggregating the stem cells under a suspension culture condition to form cell clusters, wherein the stem cells are cultured with a 3D suspension culture system to form cell clusters. Claim 2 defines the culturing period from three to seven days. Claim 3 describes the stem cells comprising of mesenchymal stem cells, neural stem cells, pluripotent stem cells, adipose stem cells, muscle stem cells, and/or cardiac stem cells. Claim 5 describes the diameter of the cell clusters is between 30 µm and 250 µm. Claim 6 describes the stem cells as being incubated at 37°C for 24-48 hours and aggregated to form cell clusters, or wherein the stem cells are suspension-cultured under a condition of 20°C to 37°C and spontaneously aggregate to form cell clusters.15 Claim 7 describes the container as being a plastic container, and the plastic container is made of polyethylene, polypropylene or melamine. Claim 8 describes the stem cells being packaged at an amount of 1 million to 2 million cells per milliliter of culture medium. Claim 9 describes preparing a stem cell formulation therefrom. Claim 10 describes a method of preparing a formulation for treating a central nervous disease or diseases, the method comprising: culturing according to the method of claim 1, then removing culture medium therefrom, and then resuspending the obtained stem cell clusters in a saline injection solution. Claim 11 describes culturing for three to seven days. Claim 12 describes the stem cells comprise mesenchymal stem cells, neural stem cells, pluripotent stem cells, adipose stem cells, muscle stem cells, or cardiac stem cells. Claim 
Ma describes a method for expanding aggregate stem cell clusters in a manner that enhances their therapeutic potency (Ma, para 27). Ma teaches that 3D aggregation and expansion of stem cells in culture significantly enhances their activity and therapeutic abilities. Ma found an increased secretion of anti-inflammatory cytokines and other growth factors by aggregated stem cells. 3D aggregation was also found to enhance cellular resistance to ischemic stress and prolong cell life in vivo (Ma, para 3 and 26). Ma describes the 3D aggregate culturing of mesenchymal stem cells (MSCs) and stem cells isolated from bone marrow and/or adipose tissue (Ma, para 27). Ma expressly teaches adherent-free culture conditions and the self-assembly of 3D stem cell aggregates (Ma, para 45, 59, 88). Ma writes:
Human MSCs can self-assemble and spontaneously for 3D aggregates in vitro in the absence of adherent surface, under mechanical forces, or within confined spaces. Importantly, MSC aggregation is a self-activation mechanism that enhances their multi-lineage differentiation potential and secretion of anti-inflammatory, pro-angiogenic, and trophic factors compared to monolayer cultures (Ma, para 45)
 
Ma experiments with low oxygen and carbon dioxide culturing conditions. Ma explains that low oxygen levels in culture may create beneficial hypoxic regions in the stem cell aggregates and enhance their secretory properties (Ma, para 28, 41, 45 and 49). Ma describes culturing in any container or vessel 2 conditions can be maintained (Ma, para 28 and examples 1 and 4). Ma describes culturing times ranging from 2 to 6 days (Ma, Fig 5D). Ma describes cell cluster diameters with diameters ranging from 100 to 300 µm thus anticipating claim 5, 14 and 20 (Ma, para 51). Ma describes culturing conditions at 37°C for several hours to days to promote spontaneous aggregation forming stem cell clusters (Ma, para 20 and 27). Ma describes aggregates ranging from 500 to 5,000 cells/aggregate and cultures which are on the same order of magnitude as claim 8 (Ma, para 86). Ma describes various administration routes including injection and infusion (Ma, para 32). Ma describes saline solutions (PBS) which can be used to wash and resuspend the aggregates. Ma describes the stem cell aggregates as being useful for treating a wide variety of diseases including neurogenerative, cardiovascular and liver diseases among others (Ma, para 2 and 32). Accordingly, in the absence of evidence to the contrary, the invention as a whole is anticipated by the disclosure of Ma. 

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claims 1, 5, 6, 10, 14 and 15. Applicant points to amendments which recite that “the stem cell clusters are obtained by suspension-culturing and  aggregating the stem cells under a suspension culture condition to form cell clusters, wherein the stem cells are cultured with a 3D suspension culture system to form cell clusters” which the applicant claims are supported in original claims 4 and 6. Applicant argues that Ma teaches growing adherent stem cells which are attached to thermally responsive microcarriers (TRM) and not the 3D suspension culture system as described in the instant claims. Applicant argues that Ma only teaches adherent conditions and not the 3D suspension culture system of the instant claims. Furthermore, applicant argues that Ma teaches a reduction in stem cell activity upon 3D aggregate formation and references para 16 of Ma. Applicant argues that Ma does not disclose the distinguishing feature of stem 
These arguments have been fully considered, but are not found convincing. Applicant’s description of the inventor’s motivation on pg 11 is not found convincing since motivation or long felt need are not factors that carry weight in an anticipation type rejection. Furthermore, it appears that applicant outlines clinical data derived from monkeys with multiple sclerosis treated with the instant stem cell clusters to demonstrate unexpected results. However unexpected results are not proper factors to rebut anticipatory prior art.  Regarding applicant’s arguments that Ma does not teach a suspension culture system, these arguments are not found convincing. Firstly, the breadth of applicants claim language allows for adherent TRM stem cells which later detach and form aggregate stem cells as taught by Ma. As currently written, applicants broadly defined “suspension-culturing” and indefinite “3D suspension culturing system” can still be anticipated by the TRM stem cell aggregation methods outlined by Ma. Secondly, although it’s granted that Ma does describe TRM aggregated stem cells, this represents only one of the many stem cell cluster embodiments described by Ma. Nonpreferred and alternative embodiments constitute prior art since patents are relevant as prior art for all they contain, see MPEP 2123. Ma expressly teaches adherent-free culture conditions and the self-assembly of 3D stem cell aggregates (Ma, para 45, 59, 88). Ma also discusses a multitude of other cited prior art which investigate self-assembly of 3D stem cell aggregates. Furthermore, regarding applicant’s arguments that Ma teaches that cell aggregation reduces stem cell activity, the Examiner respectfully disagrees. Ma writes:
3D aggregation was found to activate the secretion of anti-inflammatory cytokines and other growth factors by the cells. 3D aggregation also reduces cell size, thereby reducing the risk for in vivo (Ma, para 26). 

Ma has an express appreciation for the benefits of 3D stem cell aggregates cultured in adherent-free conditions and their anti-inflammatory properties. Ma further describes the clinical advantages of stem cell aggregates towards treating several diseases. Accordingly in the absence of evidence to the contrary, Ma anticipates the claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633